office_of_chief_counsel internal_revenue_service memorandum number release date cc corp badecker postf-148451-09 uilc date date third party communication none date of communication not applicable to team coordinator lead agent christopher j smith international issue specialist compliance team from bruce a decker assistant branch chief branch corporate marie c milnes-vasquez senior technician reviewer branch corporate subject --------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend parent sub sub --------------- --------------------------- ------------------------------- foreign sub ---------------------------------------------------------------------------------- ------------------------------------ foreign sub ---------- -------------------------------------------- postf-148451-09 ---------------------------------------------------------------------------------------------- foreign sub ----------------------------------- business a ------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------- -------------------------- state a country a country b date a date b date c date d date e date f date g a b c d e f g h i ------------- ---------------------- --------- ------------------ -------------------------- -------------------------- -------------------------- -------------------------- -------------------------- -------------------------- ---------------- ------------- --------------- ------------- ----- ---- ----------------- -------- ---- postf-148451-09 n o p issue ----------------- -------- ---------------- whether upon the liquidation of sub parent may include a loss of dollar_figuren from its sale of f percent of sub stock to foreign sub which had been deferred under sec_267 conclusion upon the liquidation of sub parent may not include the loss of dollar_figuren from its sale of f percent of sub stock to foreign sub this loss continues to be deferred pursuant to sec_1_267_f_-1 facts parent a publicly-traded state a corporation conducts business a in the u s and abroad through direct and indirect affiliates parent is the common parent of a group of domestic subsidiaries that together file a consolidated_return for u s federal_income_tax purposes the u s consolidated_group on date a parent acquired percent of the stock of sub in an exchange qualifying for non-recognition income_tax treatment pursuant to sec_368 of the internal_revenue_code the code following the acquisition sub was a direct wholly- owned subsidiary of parent and a member of the u s consolidated_group since the acquisition sub has provided its services predominately to and through parent and its subsidiaries as of date b sub had issued and outstanding o shares of a single class of common_stock as of that date parent had a built-in_loss of dollar_figurea in the stock of sub parent also owns all of the outstanding_stock of sub a state a corporation and member of the u s consolidated_group sub conducts its business in the u s and abroad through wholly-owned affiliates including foreign sub a direct subsidiary organized under the laws of country a and foreign sub an indirect wholly-owned subsidiary that is a nonresident of country b with its corporate address in country a parent claims that it needed to simplify its organizational structure and to centralize the management of its intangible assets thereby obtaining cost efficiencies and additional value from such assets parent identified foreign sub as the entity best suited to hold and manage parent's foreign intellectual_property parent decided to undertake the postf-148451-09 transaction described below which resulted in the transfer of sub 1's foreign intellectual_property rights and other assets to foreign sub parent and its subsidiaries engaged in the following steps on date c parent purchased certain assets from sub for dollar_figureb on date c foreign sub subscribed to c ordinary shares of foreign sub stock for dollar_figured and immediately paid for the shares using funds that were borrowed pursuant to a promissory note on date c parent sold e shares of common_stock in sub representing f percent of sub 1's outstanding_stock to foreign sub in exchange for g shares of h percent cumulative redeemable preference stock the preferred shares on date d sub 1's board_of directors adopted a plan of complete_liquidation which was approved by the sub shareholders parent and foreign sub on that date between date e and date f sub distributed all of its assets to parent and foreign sub in redemption and cancellation of their equity interests on date g sub dissolved under state a law the taxpayer claims that the preferred shares that foreign sub issued to parent in step above in exchange for f percent of parent's stock in sub were nonqualified_preferred_stock within the meaning of sec_351 therefore the taxpayer claims that step should be treated as a taxable sale_or_exchange on which parent recognizes the dollar_figuren loss taxpayer concedes that any such loss on the sale would be deferred under sec_267 however parent takes the position that it was entitled to take into account its dollar_figuren loss when sub liquidated in addition parent reported a loss of dollar_figurep on the transfer of its remaining i percent of sub stock to sub in the liquidation transaction law and analysis overview sec_267 generally defers losses from the sale_or_exchange of property between members of a controlled_group until the property is transferred outside the controlled_group and the loss would be taken into account under consolidated_return principles the regulations under sec_267 were promulgated to prevent members of a controlled_group from taking into account a loss or deduction solely as a result of a transfer of property between a selling member s and a buying member b following the liquidation of sub parent and foreign sub remain members of the same postf-148451-09 controlled_group therefore parent’s dollar_figuren loss on its sale of f percent of sub stock should be deferred until parent and foreign sub are no longer in a controlled_group relationship law sec_1_267_f_-1 provides the purpose of the regulations under sec_267 this section provides rules under sec_267 to defer losses and deductions from certain transactions between members of a controlled_group intercompany sales the purpose of this section is to prevent members of a controlled_group from taking into account a loss or deduction solely as the result of the transfer of property between a selling member s and a buying member b pursuant to sec_1_267_f_-1 parent’s loss from the sale of sub stock is taken into account under the timing principles of sec_1_1502-13 treating such sale as an intercompany_transaction for this purpose the matching and acceleration rules of sec_1_1502-13 and d apply with certain adjustments that provide that the rules of sec_1_1502-13 apply on a controlled_group basis and affect only the timing of a loss or deduction and not its attributes see sec_1_267_f_-1 and sec_1_267_f_-1 sec_1_267_f_-1 provides to the extent s's loss would be redetermined to be a noncapital nondeductible amount under the principles of sec_1_1502-13 but is not redetermined because of paragraph c of this section then s's loss continues to be deferred and is not taken into account until s and b are no longer in a controlled_group relationship for example if s sells all of the stock of corporation t to b at a loss and t subsequently liquidates into b in a transaction qualifying under sec_332 s's loss is deferred until s and b including their successors are no longer in a controlled_group relationship the intercompany_transaction regulations of sec_1_1502-13 provide rules for taking into account items of income gain deduction and loss of consolidated_group members from intercompany_transactions the purpose of the intercompany_transaction regulations is to provide rules to clearly reflect the taxable_income and tax_liability of the group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability sec_1_1502-13 the regulations define intercompany_transaction broadly as any transaction between corporations that are members of the same consolidated_group immediately after the transaction the regulations further define s as the member transferring property or postf-148451-09 providing services and b as the member receiving the property or services sec_1_1502-13 sec_1_1502-13 provides separate_entity and single entity treatment -under this section the selling member s and the buying member b are treated as separate entities for some purposes but as divisions of a single corporation for other purposes the amount and location of s’s intercompany items and b’s corresponding items are determined on a separate_entity basis separate_entity treatment the timing and the character source and other attributes of the intercompany items and corresponding items although initially determined on a separate_entity basis are redetermined under this section to produce the effect of transactions between divisions of a single corporation single entity treatment for example if s sells land to b at a gain and b sells the land to a nonmember s does not take its gain into account until b’s sale to the nonmember sec_1_1502-13 provides that as divisions of a single corporation s and b are treated as engaging in their actual transaction and owning any actual property involved in the transaction rather than treating the transaction as not occurring s’s income gain deduction and loss from an intercompany_transaction are its intercompany items an item is an intercompany_item whether it is directly or indirectly from an intercompany_transaction sec_1_1502-13 b’s income gain deduction and loss from an intercompany_transaction or from property acquired in an intercompany_transaction are its corresponding items an item is a corresponding_item whether it is directly or indirectly from an intercompany_transaction or from property acquired in an intercompany_transaction sec_1_1502-13 the recomputed_corresponding_item is the corresponding_item that b would take into account if s and b were divisions of a single corporation and the intercompany_transaction was between those divisions sec_1_1502-13 the regulations provide that a lthough neither s nor b actually takes the recomputed_corresponding_item into account it is computed as if b did take it into account based on reasonable and consistently applied assumptions including any provision of the internal_revenue_code or regulations that would affect its timing or attributes id the attributes of an intercompany_item or corresponding_item are all of the item’s characteristics except amount location and timing necessary to determine the item’s effect on taxable_income and tax_liability the regulations provide that the treatment of an item as excluded from gross_income or as a noncapital nondeductible amount constitutes an attribute sec_1_1502-13 the principal rule within the intercompany_transaction regulations that implements single entity treatment is the matching_rule of sec_1_1502-13 under the postf-148451-09 matching_rule s and b are generally treated as divisions of a single corporation for purposes of taking into account their items from intercompany_transactions sec_1_1502-13 the matching_rule provides a timing rule which directs when b and s must take into account their items from an intercompany_transaction under this timing rule b takes its corresponding_item into account under its own separate_entity accounting_method sec_1_1502-13 s does not take its intercompany_item into account under its own accounting_method rather it takes its intercompany_item into account to reflect the difference for the year between b’s corresponding_item taken into account and the recomputed_corresponding_item the item that b would have taken into account if s and b were divisions of a single corporation sec_1_1502-13 the matching_rule also provides guidance regarding the manner in which the single- entity principles of the intercompany_transaction regulations affect the attributes of intercompany and corresponding items this rule provides that the separate_entity attributes of s’s intercompany items and b’s corresponding items are redetermined to the extent necessary to produce the same effect on consolidated_taxable_income and consolidated_tax_liability as if s and b were divisions of a single corporation and the intercompany_transaction were a transaction between divisions thus the activities of both s and b might affect the attributes of both intercompany items and corresponding items sec_1_1502-13 application of the principles of the intercompany_transaction regulations the appropriate application of sec_1_267_f_-1 is at the heart of the current controversy that provision states to the extent s's loss would be redetermined to be a noncapital nondeductible amount under the principles of sec_1_1502-13 but is not redetermined because of paragraph c of this section then s's loss continues to be deferred and is not taken into account until s and b are no longer in a controlled_group relationship emphasis added thus by its own terms sec_1_267_f_-1 requires an analysis of the hypothetical treatment of the transactions at issue under the principles of the intercompany_transaction rules of sec_1_1502-13 if such hypothetical treatment would result in s’s item being redetermined to be a noncapital nondeductible item such item will continue to be deferred as discussed above the matching_rule is the principal means by which the intercompany_transaction regulations enforce single entity treatment the matching_rule in order for sec_1_267_f_-1 to apply to the transaction the transaction must not be directly governed by sec_1_1502-13 and sec_1_267_f_-1 dealing with subsequent transfers by b to nonmembers that are related to any member of the controlled_group must not apply we assume that these requirements have been satisfied postf-148451-09 requires that the attributes of the intercompany_item and the corresponding_item be redetermined to the extent necessary to produce the effect of a transaction between divisions of a single corporation sec_1_1502-13 the recomputed_corresponding_item represents the single-entity outcome to the group that is the net tax impact that the group would have taken into account if s and b had been divisions of a single corporation generally b takes its corresponding_item into account under its separate method_of_accounting s generally takes its intercompany_item into account so as to reflect the difference between the recomputed_corresponding_item and the corresponding_item in other words intercompany_item taken into account in any given year should equal the recomputed_corresponding_item for that year minus the corresponding_item taken into account in that year rci - ci ii for purposes of applying the matching_rule parent’s intercompany_item is the amount of loss that it had on the intercompany sale of the sub stock foreign sub 2’s corresponding_item is the amount that foreign sub actually recognizes on a separate_entity basis as a result of sub 1’s liquidation here we assume parent’s intercompany_item to be the dollar_figuren loss claimed by the taxpayer further assuming that foreign sub 2’s basis in the sub stock is equal to its fair_market_value at the time of the liquidation foreign sub would recognize no gain_or_loss as a result of the liquidation therefore foreign sub 2’s corresponding_item for this purpose is dollar_figure the recomputed_corresponding_item is the corresponding_item that foreign sub would take into account if foreign sub b and parent s were divisions of a single corporation if foreign sub and parent were divisions of a single corporation foreign sub would take no basis increase in the sub stock on the transfer of the shares from parent solely for purposes of arriving at the recomputed_corresponding_item upon the liquidation foreign sub is treated as realizing dollar_figuref of loss however that realized loss would be treated as unrecognized by application of sec_332 this is because to the extent that the transactions are analyzed as if b and s were divisions of a single corporation the liquidation is controlled by sec_332 and not sec_331 although there is actually no single percent shareholder for purposes of computing the recomputed_corresponding_item the previous intercompany stock sale is treated as the movement of that asset within a single corporation and not as a sale between two corporations thus for purposes of this computation sub is treated as being wholly owned by a single shareholder in this case foreign sub 2’s corresponding_item is assumed to be zero as parent claims that foreign sub b took a fair_market_value basis in the sub stock as described above the single-entity recomputed_corresponding_item would be an unrecognized_loss of dollar_figuren excludability or treatment as a noncapital nondeductible item is an attribute therefore the intercompany_item must be redetermined as being sec_1_1502-13 illustrates the meaning of the term noncapital nondeductible amount postf-148451-09 excluded and therefore a noncapital nondeductible item in order to ensure that the corresponding_item and the intercompany_item together equal the recomputed_corresponding_item unrecognized dollar_figuren rci - ci unrecognized dollar_figuren ii compare sec_1_1502-13 ex liquidation under sec_332 following intercompany stock sale this redetermination ensures single-entity treatment this outcome comports with the stated intent of the intercompany_transaction regulations preventing the existence of an intercompany_transaction from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability sec_1_1502-13 that is the overall tax impact on the group should not change based on whether or not the initial stock sale an intercompany_transaction occurs taxpayer does not dispute that had there been no stock sale sec_332 would have applied to the liquidation and no loss would have been recognized on the subject stock the mere existence of the stock sale treated as an intercompany_transaction for purposes of this analysis should not change this answer responses to taxpayer’s arguments the taxpayer objects to the service’s application of the attribute redetermination rule_of the intercompany_transaction regulations as outlined above however the precise nature of the taxpayer’s objection is not clear the taxpayer appears to acknowledge the existence of the redetermination rules and the fact that under those rules the attributes of the taxable items of b and s may be redetermined to produce single entity treatment see protest pincite c ertain aspects of the transaction namely timing and attributes may be redetermined to produce the effect of transactions between divisions of a single corporation known as ‘single entity treatment’ however despite this acknowledgement that the regulations call for single entity treatment the taxpayer appears to argue that sec_1_1502-13 cannot and does not apply to create a hypothetical_transaction from which a recomputed_corresponding_item is identified see eg protest pincite t he irs asserts that parent’s loss on the sale is a nondeductible loss ‘because if s and b were divisions of a single corporation the loss would not have been recognized under sec_332 ’ this conclusion is incorrect under sec_1_1502-13 seller’s intercompany_item might be redetermined to be excluded from gross_income or treated as a noncapital nondeductible amount for example seller’s intercompany loss from the sale of property to buyer is treated as a noncapital nondeductible amount if buyer distributes the property to a nonmember shareholder at no further gain_or_loss because if seller and buyer were divisions of a single corporation the loss would not have been recognized under sec_311 in other words seller’s intercompany loss would be treated as a noncapital nondeductible amount if the buyer’s corresponding_item is permanently disallowed or permanently eliminated sec_1 b ii provides than an item permanently disallowed or permanently eliminated can include amounts not recognized under sec_332 see sec_1_1502-13 example c therefore parent’s loss from the intercompany_transaction would be redetermined to be a noncapital nondeductible amount under sec_1_1502-13 if foreign sub 2’s corresponding_item is not recognized for tax purposes postf-148451-09 because it ignores the actual transaction that occurred protest pincite as discussed at length above there are no consolidated_return rules that would reconstruct the actual stock ownership instead the actual stock ownership must be respected if the taxpayer’s position is that redetermination of items does not contemplate the generation of single entity outcomes that are different from the outcomes that would occur on a separate_entity basis the taxpayer is clearly incorrect see sec_1_1502-13 the timing and the character source and other attributes of the intercompany items and corresponding items although initially determined on a separate_entity basis are redetermined under this section to produce the effect of transactions between divisions of a single corporation single entity treatment and b the recomputed_corresponding_item is the corresponding_item that b would take into account if s and b were divisions of a single corporation and the intercompany_transaction were between those divisions the operation of these provisions is described in detail above in making its argument the taxpayer cites portions of the intercompany_transaction regulations that actually support the government’s position the taxpayer cites to an example in sec_1_1502-13 that illustrates the operation of the attribute redetermination rule that example related to an intercompany sale followed by a distribution of the same property and states s’s intercompany loss from the sale of property to b is treated as a noncapital nondeductible amount if b distributes the property to a nonmember shareholder at no further gain_or_loss because if s and b were divisions of a single corporation the loss would not have been recognized under sec_311 emphasis added with regard to the example the taxpayer states the example does not treat s as having distributed the property because that would ignore the fact that b actually distributed the property instead s’s loss from the sale to b is redetermined to be nondeductible protest pincite this redetermination of a loss to be noncapital nondeductible is exactly the point at issue in this case sec_1_267_f_-1 requires additional deferral where a loss would have been redetermined to be a noncapital nondeductible item if the intercompany_transaction regulations had applied for purposes of applying the matching_rule of the intercompany_transaction regulations the single entity answer is the tax result of the hypothetical_transaction that would have occurred if s and b had been two divisions of a single corporation this example illustrates the regulation’s requirement that such a hypothetical_transaction be constructed and examined in the example the distribution of the property was examined as if it had been a distribution of built-in_loss_property by the hypothetical s-b single entity to a nonmember shareholder on the basis of the tax results of the hypothetical_transaction s’s intercompany loss is redetermined to be a noncapital nondeductible item in the current case if parent and postf-148451-09 foreign sub had been divisions of a single corporation parent’s loss on the earlier stock sale would have been redetermined to be a noncapital nondeductible amount because the liquidation would have constituted a sec_332 transaction rather than a sec_331 transaction in the alternative the taxpayer’s position may be that although redetermination may generally occur to produce single entity treatment such treatment is not applicable where member stock is the asset that is the subject of the sale see protest pincite s and b are not treated as divisions of a single corporation for purposes of analyzing a transaction involving a member s’s stock in support of this position the taxpayer points to a statement in sec_1_1502-13 which provides that sec_1032 is not to be applied on a single entity basis see protest pincite the taxpayer is mistaken the government agrees that pursuant to the regulations sec_1032 is not applied on a single entity basis however where stock of a member other than b or s or stock of a non-member is the property that is the subject of the intercompany_transaction the ownership of that stock is clearly analyzed on a single entity basis for instance sec_1_1502-13 example involves the intercompany sale of stock of t followed by a sec_332 liquidation of t into b the analysis of the attributes and timing of the items in that example illustrates that b and s are indeed treated as a single entity and that the possible redetermination of timing and attributes is considered based on the tax results from a hypothetical recast of the transaction with b and s treated as divisions of a single corporation in addition taxpayer appears to imply that the government has taken the position that a liquidation of target would not be a triggering event with regard to parent’s loss on the sub stock under the intercompany_transaction regulations see protest pincite that is not the government’s position under the regulations target’s liquidation would be a triggering event and s’s intercompany_item would be taken into account as taxable gain or as an excluded loss_deferral under sec_267 and the regulations thereunder sec_1_267_f_-1 provides the government does not argue that sec_332 actually governs the taxability of the liquidation sec_331 governs the transaction and the issue herein is simply the proper timing of the losses under the rules of sec_267 the hypothetical liquidation of sub into a sole shareholder is applicable only with regard to applying the principles of the intercompany_transaction regulations under sec_267 see sec_1_1502-13 example b under paragraph c i of this section the attributes of s’s gain and b’s corresponding_item are redetermined as if s and b were divisions of a single corporation although s’s gain ordinarily would be redetermined to be treated as excluded from gross_income to reflect the nonrecognition of b’s gain under s’s gain remains capital because b’s unrecognized_gain under sec_332 is not permanently and explicitly disallowed postf-148451-09 to the extent s's loss would be redetermined to be a noncapital nondeductible amount under the principles of sec_1_1502-13 but is not redetermined because of paragraph c of this section then s's loss continues to be deferred and is not taken into account until s and b are no longer in a controlled_group relationship for example if s sells all of the stock of corporation t to b at a loss and t subsequently liquidates into b in a transaction qualifying under sec_332 s's loss is deferred until s and b including their successors are no longer in a controlled_group relationship emphasis added as discussed above the rules of sec_267 and the regulations thereunder generally apply only the timing rules of the intercompany_transaction regulations and not the attribute redetermination rules see sec_1_267_f_-1 therefore a seller’s loss is generally deferred until it is taken into account under the timing principles of the matching and acceleration rules of sec_1_1502-13 and d however sec_1_267_f_-1 makes clear that the operation of the attribute redetermination rules is taken into account in certain circumstances specifically to the extent that a seller’s loss would be redetermined to be a noncapital nondeductible amount under the principles of sec_1_1502-13 and thus the loss would be disallowed under those principles that loss continues to be deferred and is not taken into account until the buyer and seller are no longer in a controlled_group relationship in other words sec_1_267_f_-1 provides for continued deferral where the intercompany_transaction regulations would have disallowed the loss at issue the preamble to the final regulations under sec_267 explains the addition of this rule t he regulations clarify that to the extent s's loss would have been treated as a noncapital nondeductible amount under the attribute rules of the regulations under sec_1_1502-13 the loss is deferred under sec_267 until s and b are no longer in a controlled_group relationship with each other sec_267 is intended to prevent a taxpayer from taking a loss into account from the sale_or_exchange of property when the property continues to be held by a member of the same controlled_group under sec_1_1502-13 s's loss might be taken into account but redetermined to be noncapital or nondeductible permanently preventing the loss from being taken into account it could be argued that this is the result of the attribute provisions of sec_1_1502-13 which do not apply under sec_267 not a result of the timing provisions of sec_1_1502-13 and thus a controlled_group member could take its loss into account the change made in the final regulations assures that the purpose of sec_267 is not defeated as a result of the non-application of the attribute redetermination rules of sec_1_1502-13 for purposes of sec_267 t d 1995_2_cb_147 emphasis added the sec_267 rules on their face were written to result in deferral of loss and not its complete disallowance in contrast with the intercompany_transaction regulations postf-148451-09 therefore the sec_267 regulations generally invoke only the timing rules of the intercompany_transaction regulations and not the attribute redetermination rule however as indicated by the preamble the drafters were concerned that a failure to apply the attribute redetermination rules would result in taxpayers claiming that they may take into account losses on intercompany sales when neither the property sold nor either of the transacting parties had left the controlled_group it could be argued that this is the result of the attribute provisions of sec_1_1502-13 which do not apply under sec_267 not a result of the timing provisions of sec_1_1502-13 and thus a controlled_group member could take its loss into account to prevent this outcome the final_regulation included sec_1_267_f_-1 the paragraph here at issue as discussed above for purposes of the matching_rule sec_1_1502-13 provides that the separate_entity attributes of the seller’s intercompany items and buyer’s corresponding items are redetermined to the extent necessary to produce the same effect on consolidated_taxable_income and consolidated_tax_liability as if the seller and the buyer were divisions of a single corporation and the intercompany_transaction were a transaction between divisions in applying the principles of sec_1_1502-13 parent and foreign sub are treated as divisions of a single corporation and parent’s sale of the sub stock to foreign sub is a transaction between divisions to the extent that the sale of f percent of the sub stock is treated as occurring between divisions of a single corporation the liquidation of sub is nontaxable under sec_332 because the hypothetical single corporation owns all the stock of sub at the time of the liquidation therefore parent’s s’s loss would be recharacterized under the intercompany_transaction regulations as a noncapital nondeductible amount to mirror the nontaxable nature of the liquidation in the hypothetical_transaction where such a redetermination would occur sec_1_267_f_-1 imposes continuing deferral thus parent’s loss must be further deferred until parent and foreign sub are no longer in a controlled_group relationship responses to taxpayer’s arguments the taxpayer argues that the requirements for the application of sec_1 f - c iv have not been met the taxpayer posits three requirements first there must be a sale at a loss second the sale must be governed by the intercompany sale rules of sec_267 and not the intercompany_transaction rules of sec_1_1502-13 the government agrees with the taxpayer’s basic formulation of those two requirements however the taxpayer incorrectly asserts that there is a third requirement that the acquired_corporation t liquidates under sec_332 of the code in actuality not on some hypothetical divisional basis protest pincite although the although the taxpayer never directly asserts that the example in sec_1_267_f_-1 acts to limit the application of that regulation to sec_332 transactions its protest may be so read however it is a long-established principle that examples in regulations are illustrative only see eg solomon v postf-148451-09 taxpayer’s argument is not perfectly clear it appears that the taxpayer either argues that the intercompany_transaction regulations do not call for the creation of a hypothetical_transaction from which single entity outcome is determined or that sec_1_267_f_-1 does not invoke the single entity redetermination rules of the intercompany_transaction regulations to create a hypothetical_transaction from which the single entity outcome is determined the first interpretation of the taxpayer’s argument constitutes a rehash of its argument with regard to the general application of the intercompany_transaction regulations as discussed in detail above the most basic requirement of the intercompany_transaction rules is the imposition of single entity treatment to achieve this treatment the regulations expressly provide for the examination of the hypothetical_transaction to which the taxpayer appears to object see sec_1_1502-13 although neither s nor b actually takes the recomputed_corresponding_item into account it is computed as if b did take it into account and sec_1_1502-13 the separate_entity attributes of s’s intercompany items and b’s corresponding items are redetermined to the extent necessary to produce the same effect on consolidated_taxable_income and consolidated_tax_liability as if s and b were divisions of a single corporation and the intercompany_transaction were a transaction between divisions further the text of sec_1_267_f_-1 and the preamble to that regulation refute any argument that sec_1_267_f_-1 does not invoke the attribute redetermination principles of the intercompany_transaction regulations rather the regulations expressly provide for application of the redetermination rules of the intercompany_transaction regulations to the extent s's loss would be redetermined to be a noncapital nondeductible amount under the principles of sec_1_1502-13 but is not redetermined because of paragraph c of this section in addition the taxpayer argues that application of sec_1_267_f_-1 would violate the intent behind that regulation because sec_1_267_f_-1 of the regulations was included in the final regulations merely to ensure that the seller’s deferred loss would not be permanently deferred in the case of a liquidation under sec_332 of the code protest pincite the taxpayer further argues that because the taxation of this transaction is actually controlled by sec_331 and not permanent denial of the loss was never an issue and therefore this regulation can have no application protest pincite the taxpayer is incorrect absent sec_1_267_f_-1 permanent deferral was not the problem this is because sec_1_267_f_-1 applies to turn off the redetermination of attributes and to ensure that the sec_267 regulations imported only the timing provisions of the intercompany_transaction regulations thus on the occurrence of the nonrecognition_transaction and the disappearance of the c i r 67_tc_379 examples in treasury regulations are merely illustrative and do not purport to limit application of the statute postf-148451-09 target stock the intercompany_item would be triggered see sec_1 f ii ex under strict application of the intercompany_transaction regulations the intercompany loss would be triggered but its attributes would be redetermined to result in the loss being excluded however because sec_1_267_f_-1 turns off the attribute redetermination rules there was the possibility that the loss would be currently allowed although the controlled_group remained in control of all pertinent assets this result would run afoul of the basic purpose of the rules under sec_267 which is to defer losses until a separation of the controlled_group members or their disposal of the asset therefore sec_1_267_f_-1 extended deferral the sec_267 regulations thus invoke the attribute redetermination rules of the intercompany_transaction regulations as a mechanism to determine when the possibility of such improper inclusion might exist any item that would have been redetermined to be a capital nondeductible item under the principles of sec_1_1502-13 instead is further deferred and not disallowed this understanding of the regulation has been adopted by experts within the tax bar contrary to the taxpayer’s claims application of sec_1_267_f_-1 to this transaction fits within the expressed intent of the sec_267 regulations sec_1_267_f_-1 provides that t he purpose of this section is to prevent members of a controlled_group from taking into account a loss or deduction solely as the result of the transfer of property between a selling member s and a buying member b if the regulation did not apply in this case the existence of the intercompany sale the leading commentator in the consolidated_return area discusses the purpose of sec_1_267_f_-1 as follows this continued deferral rule was introduced in the final regulations sec_267 is intended to prevent a taxpayer from taking a loss into account from the sale_or_exchange of property when the property continues to be held by a member of the same controlled_group the government rejected the argument that the recharacterization under sec_1_1502-13 as a noncapital nondeductible amount is simply the result of the attribute provisions of sec_1_1502-13 which do not apply under sec_267 when congress incorporated the intercompany_transaction rules into sec_267 it could not have foreseen the attribute redetermination that the current regulations require thus a controlled_group member should not expect to take the loss into account simply because a corresponding noncapital nondeductible amount is allowed to a consolidated_group the additional deferral under sec_267 is intended to prevent the perceived purpose of sec_267 from being defeated as a result of the inapplicability of the attribute redetermination rules of sec_1_1502-13 for purposes of sec_267 many instances where recharacterization as a noncapital nondeductible amount is required involve transactions in member stock that never leaves the group where sec_1_1502-13 permits restoration of a loss the restoration appears to have been premised on the recharacterization and the government was not satisfied to allow the loss under sec_267 simply because of the timing rules of sec_1_1502-13 dubroff et al federal income_taxation of corporations filing consolidated_returns sec_31 b iv see also hennessey et al the consolidated tax_return example the addition of sec_1_267_f_-1 results in the continued deferral of an item that would otherwise be includable in income postf-148451-09 would result in the controlled_group taking into account a loss that it otherwise could not have as a result of having entered into the intercompany sale absent the intercompany sale of sub stock sub would have been wholly owned by parent at the time of the liquidation and thus sec_332 would have been applicable to the liquidation finally the taxpayer argues that u nder the nopa’s faulty reasoning every taxable liquidation within a controlled_group would constitute a tax-free_liquidation under sec_332 of the code protest pincite taxpayer either misunderstands or misconstrues the government’s argument sec_267 is not the equivalent of the application of sec_1_1502-34 which treats all stock ownership of a corporation by members of a consolidated_group as held by a single shareholder for purposes of applying sec_332 sec_267 and the regulations thereunder adopt certain principles of the intercompany_transaction regulations and apply these principles only where an intercompany sale has occurred therefore where there is split ownership of the stock of a member of a controlled_group but that split ownership is not the result of an intercompany sale of target stock there will be no application of sec_267 however any time there has been an intercompany stock sale the transaction must be tested against the rules of sec_267 we express no opinion about the taxpayer’s purported business purposes or any other issues raised by the facts of this transaction case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions by _____________________________ bruce a decker assistant branch chief branch corporate
